ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Grahams Construction Inc.                    )        ASBCA No. 61927
                                             )    .
Under Contract No. W912DY-l l-D-0040         )

APPEARANCE FOR THE APPELLANT:                         Daniel G. Rosenberg, Esq.
                                                       James McHugh Construction Co.
                                                       Chicago, IL

APPEARANCE FOR THE GOVERNMENT:                        Michael P. Goodman, Esq.
                                                       Engi,neer Chief Trial Attorney

                                 ORDER OF DISMISSAL

        On December 28, 2018, the Board received a letter dated December 27, 2018, on
James McHugh Construction Co. (McHugh) letterhead, purporting to be a notice of
appeal from a contracting officer's final decision dated November 1, 2018, which
                                                                                            I
asserted a government claim against Grahams Construction Inc. (Grahams). The letter
was signed by Daniel G. Rosenberg. Esq., a McHugh Senior Vice President and General
Counsel. and indicated that he was signing "for James Mc Hugh Construction Co." In the
letter. Mr. Rosenberg stated that McHugh was filing the appeal "on behalf of [Grahams]
with Grahams' and [U.S. Army Corps of Engineers'] express written permission as
detailed further herein." The Board docketed this matter as ASBCA No. 61927.

        By Order dated January 8, 2019, the Board directed Grahams to affirm, no later
than January 23, 2019, that it wishes to pursue this appeal and that it is represented by
Mr. Rosenberg or, if it does not wish to be represented by Mr. Rosenberg, to have a
representative meeting the requirements of Board Rule l 5(a) file a written notice of
appearance. The Order also directed McHugh, if Grahams failed to comply with the
Order, to demonstrate that it has standing to pursue this appeal on behalf of Grahams or
otherwise show cause why the appeal should not be dismissed for lack of jurisdiction by
February 20, 2019. The Board sent the Order to Mr. Rosenberg at McHugh and to
Grahams at the address for Grahams set forth in the final decision attached to McHugh's
letter dated December 27, 2018.

       In an email dated January 8, 2019, sent to the Engineer Chief Trial Attorney and
copied to the Board, Mr. Rosenberg stated, in relevant part:

               I am not legal counsel to Grahams Construction. I have never
               acted as such counsel and cannot agree to do so now or in the
                future regardless of Grahams Construction's desire or lack
                thereof.... I do believe McHugh has standing to act for
                Grahams for a variety of reasons and will address those
                reasons if it proves necessary to do so.

        The Board received no response from Grahams or McHugh to its January 8 Order,
nor to two subsequent Orders. Without a representative meeting the requirements of
Board Rule 15(a). the Board is unable to proceed. The appeal is dismissed.

       Dated: April 8. 2019



                                                   OWEN C. WILSON
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals




 RICHARD SHACKLEFORD                               ALEXAN               ER
 Administrative Judge                              Administrativ u e
 Acting Chairman                                   Acting Vice Chair an
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61927, Appeal of Grahams
Construction Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals


                                              2